Citation Nr: 9907656	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. §1151 (West 1991) for a back 
disability as a result of VA medical treatment in December 
1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 
administrative determination in which the RO denied the 
veteran recognition as a former POW for VA purposes, and from 
an August 1995 rating action in which the RO denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for an increase in back disability as a 
result of VA medical treatment in December 1993.  The veteran 
appealed and was afforded a hearing at the RO in February 
1996.  His claims were denied by the hearing officer in a 
July 1996 Supplemental Statement of the Case (SSOC).  In an 
October 1997 decision, the Board denied the veteran 
recognition as a former POW for VA purposes.  The issue of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 was remanded to the RO for 
evidentiary development.  Some of the requested development 
was accomplished and the case has now been returned to the 
Board for further appellate consideration.


REMAND

At the time of the October 1997 Board remand, it was 
specifically noted that there were treatment records that had 
not been obtained and associated with the claims folder.  The 
RO was directed in the remand order to obtain the complete, 
original VA inpatient and outpatient clinical records 
pertaining to the veteran's December 1993 bilateral 
orchiectomy.  The Board articulated, in exhaustive detail, 
that the requested VA records were to specifically include 
all outpatient treatment records, 
complete records of all hospitalizations, including the 
hospital summaries, admission physical examination reports, 
consultation reports, special studies, x-ray reports, 
operative reports, anesthesia records, reports of surgical 
procedures, progress notes, physicians' and nurses' notes, 
and any other associated clinical reports, as well as all 
follow-up outpatient treatment records following periods of 
inpatient treatment.

Subsequent to the remand, records were received from the 
White River Junction, Vermont VAMC pertaining to the 
veteran's June 1965 back surgery.  The veteran underwent a 
lumbar myelogram and excision of a herniated disc at L4-5 on 
the right.  Post-operative course was uneventful and the 
veteran experienced relief of his back symptoms.  He was 
discharged on July 2, 1965, with a home physical therapy 
program consisting of heat and back strengthening exercises.

VA outpatient treatment records from the Boston, 
Massachusetts VAMC were also requested.  Records were 
received documenting three visits to that VA facility in 
October 1997.  The veteran had been referred by his VA 
physician at the White River Junction, Vermont VAMC for a 
consultation due to unremitting and somewhat progressive low 
back pain in the setting of metastatic prostate carcinoma as 
well as multiple back surgeries.  The veteran was seen for 
evaluation of potential benefits of radiotherapy to alleviate 
low back pain.  The veteran subsequently underwent a course 
of radiotherapy with no complications.

A February 1998 opinion from Dr. O'Donnell, the veteran's 
treating physician at the White River Junction, Vermont VAMC 
was obtained and is in the claims folder.  Dr. O'Donnell 
indicated that he had first seen the veteran in September 
1994.  The veteran has consistently indicated that his back 
pain had worsened at the time of a spinal anesthesia 
injection in December 1993, associated with a bilateral 
orchiectomy.  Because of the veteran's consistent reports and 
the course of his prostatic cancer, Dr. O'Donnell stated that 
the veteran's back pain worsened at a point in which his 
cancer was actually better.  He commented that he believed 
the veteran's back pain is related to his spinal anesthesia.

The veteran was seen for a VA examination in February 1998.  
The examiner diagnosed the veteran with chronic lumbosacral 
instability secondary to excision of a disc in 1965 and 
attempted lower lumbar fusion in 1993, metastatic carcinoma 
of the prostate, and vascular insufficiency of both lower 
extremities.  He did not provide an opinion on any of the 
questions posed in the October 1997 Board remand.  The RO 
correctly concluded that this examination was inadequate to 
comply with the remand.  Thereafter, the claims folder was 
forwarded back to the VA medical facility for further VA 
medical opinion.  In a March 1998 report, a VA orthopedic 
physician commented in great detail on the records in the 
claims folder.  He concluded that while it was possible for a 
secondary affect of the spinal anesthetic to exacerbate back 
pain, the veteran's current disability was most likely 
related to the widespread prostatic carcinoma and old 
scarring and nerve injury and was not directly related to the 
needle stick from the spinal anesthetic.

The record which is now before the Board does not contain the 
hospital clinical records of the December 1993 VA 
hospitalization.  These are the most probative clinical 
records involved in the appeal because the veteran has 
attributed his back disability to this period of 
hospitalization.  It appears that the February 1998 opinion 
of Dr. O'Donnell was not based on a review of pertinent 
medical records because he referenced history provided by the 
veteran as distinguished from VA clinical records.  The March 
1998 VA medical opinion did reference certain VA clinical 
records pertaining to the December 1993 surgery, but those 
records are not in the claims folder.

VA Form 7216a, stapled to the outside flap of the claims 
folder, with carbon copies in the claims folder, indicates 
that volume 1 of a 2 volume set of VA medical records was 
forwarded to the Board along with the claims folder.  The 
Board has not received any volume of the VA medical records 
folder since the October 1997 remand.

We now have a favorable VA medical opinion of record which 
was not based on a review of the pertinent VA hospital 
clinical and outpatient treatment records.  We also have an 
equivocal VA medical opinion which appears not to be based on 
a review of the pertinent VA hospital clinical and outpatient 
treatment records.  The VA medical opinions of record, 
insofar as it is indicated that they were made without the 
benefit of a full review of the relevant evidence, are 
useless.  Where the remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Further remand is required to comply with Stegall, supra and 
Robinette v. Brown, 8 Vet. App. 69 (1995).

This case is thus REMANDED to the RO for the following 
action:

1.  The RO should obtain and 
associate with the claims folder the 
complete, original VA hospital 
clinical records folder and the 
complete, original VA outpatient 
treatment records folder reflecting 
treatment and evaluation of the 
veteran at the White River Junction, 
Vermont VAMC and the Boston, 
Massachusetts VAMC.  The RO is 
specifically directed to ensure that 
the records obtained include the 
complete, original VA inpatient 
hospital clinical records associated 
with the bilateral orchiectomy 
performed at the White River 
Junction VAMC in December 1993.

2.  Only after all of the 
aforementioned original VA hospital 
clinical and outpatient treatment 
records folders have been associated 
with the claims folder, the RO 
should again contact Joseph 
O'Donnell, M.D., at the White River 
Junction, Vermont VAMC and ask him 
to review the entire claims folder.  
After a complete review of the 
claims folder, Dr. O'Donnell should 
be asked to again express a medical 
opinion regarding an etiological 
relationship between any current 
back disorder of the veteran and the 
injection of spinal anesthesia 
during the course of surgery for a 
bilateral orchiectomy at the White 
River Junction, Vermont VAMC in 
December 1993.  The clinical 
findings and reasons upon which any 
such opinion is based should be 
clearly set forth.  All documented 
medical comments and opinions 
received in response to this request 
MUST be placed in the claims folder.

3.  Only after all of the 
aforementioned original VA hospital 
clinical and outpatient treatment 
records folders have been associated 
with the claims folder, RO should 
also forward the entire claims 
folder and associated medical 
records folders to the VA physician 
who provided the medical opinion in 
March 1998.  Following a review of 
the complete claims folder and 
associated medical records folders, 
the examiner should again provide an 
opinion for the record as to whether 
it is at least as likely as not that 
any current back disability is the 
result of the injection of spinal 
anesthesia during the course of 
surgery for a bilateral orchiectomy 
at the White River Junction, Vermont 
VAMC in December 1993.  If the 
answer to the foregoing question is 
in the affirmative, the examiner 
should further express an opinion as 
to whether such back disability was 
certain to result from, or intended 
to result from, the injection of 
spinal anesthesia.  The clinical 
findings and reasons upon which the 
opinion is based should be clearly 
set forth.

4.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the aforementioned development 
action has been conducted and 
completed in full.  If any 
development is incomplete, 
appropriate corrective action is to 
be implemented.  The RO is advised 
not to return the case to the Board 
until all of the requested original 
VA hospital clinical and outpatient 
treatment records folders have been 
obtained and associated with the 
claims folder.

Thereafter, the RO should review the evidence and the claim 
should be readjudicated.  In the event that the benefit 
sought on appeal is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and afforded a reasonable time to reply 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration , as required.  No 
action is required of the veteran until notified.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with the precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 8 -


